         Case 1:19-cv-05097-AT-KNF Document 83 Filed 08/04/21 Page 1 of 1
                                                                                               US DCS DNY
                                                                                               D OCUMENT
                                                                                               ELECTRONICALLY FILED
                                                                                               DOC#:
                                                                ATE FIL ED :
                                 UN I TED STATES DIS TRICT CC �D�            8 /4 2/ 02 1
                                                                 ��� ;; ;� � � � � � �!!!!!!!!!!�
                               SOUTHERN DISTRICT OF NEW                                     J. VR1':�'·' ,._, __.   ,,;   fii t l\.J-   ,.,J l




(List the full name(s) of the plaintiff(s)/petitioner(s).)

                                 -against-                                       MOTION FOR EXTENSION
                                                                                 OF Tll\1E TO FILE NOTICE
                                                                                 OF APPEAL
                         �                        r                >
   8T� ;.1 /
(List the full name(s) of the defendant(s)/respondent(s).)



l move under Rule 4(a)(5) of the Federal Rules of Appellate Procedure for an extension of time

to file a notice of appeal in this action. I would like to appeal the judgment

entered in this action on             7-,) )";).I but did not file a notice of appeal within the required
                                           date
time period because:

                                                  I

                         t.J ,,.__;1.--<;5 ,-,f       A ,b .)A,.,f j )

(Explain here the excusable neglect or good cause that led to your failure to file a timely notice of appeal.)




Dated:
                                                                                                                           -·
                               ·,o-·J _j
                                --J . C>
Name (Last, First, Ml)


                    GRANTED. Pmsuant to Fed. R. App. P. 4(C), Plaintiff must file a notice of appeal in this
                    action by September 21, 2021. The Clerk of Comi is directed to mail a copy of this order
                    to Plaintiffprose.

                    SO ORDERED.

                    Dated: August 4, 2021
                           New York, New York                                                        ANALISA TORRES
                                                                                                   United States District Judge
